Case 1:20-cv-00240-SEB-MPB Document 22 Filed 02/24/21 Page 1 of 2 PageID #: 1476




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 MARY J. COY,                                        )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )       No. 1:20-cv-00240-SEB-MPB
                                                     )
 ANDREW M. SAUL Commissioner of Social               )
 Security,                                           )
                                                     )
                              Defendant.             )



                                           JUDGMENT
        The court having adopted the Magistrate Judge’s Report and Recommendation on

 Plaintiff’s Complaint for Judicial Review, JUDGMENT is HEREBY ENTERED in favor of

 Plaintiff Mary J. Coy, REVERSING the Commissioner's decision and REMANDING this matter

 to the Social Security Administration for further proceedings as authorized by sentence four of

 42 U.S.C. § 405(g).



                   2/24/2021
        Date: ___________________                  _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana

 Distribution:

 Timothy E. Burns
 KELLER & KELLER
 timb@2keller.com

 Lindsay Beyer Payne
 SOCIAL SECURITY ADMINISTRATION
 lindsay.payne@ssa.gov
Case 1:20-cv-00240-SEB-MPB Document 22 Filed 02/24/21 Page 2 of 2 PageID #: 1477




 Matthew Frederick Richter
 KELLER & KELLER LLP
 mrichter@2keller.com

 Joseph R. Wambach
 KELLER & KELLER
 joew@2keller.com

 Julian Clifford Wierenga
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 julian.wierenga@usdoj.gov
